


Exhibit 10.17

 

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

 

Tuesday Morning Corporation
2008 Long-Term Equity Incentive Plan

 

This NONQUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”) is entered
into between Tuesday Morning Corporation, a Delaware corporation (the
“Company”), and                                  (“Optionee”).  The Board of
Directors of the Company has adopted, and the stockholders of the Company have
approved, the Tuesday Morning Corporation 2008 Long-Term Equity Incentive Plan,
as amended (the “Plan”), the terms of which are incorporated by reference herein
in their entirety.  The Company considers that its interests will be served by
granting Optionee an option to purchase shares of common stock of the Company as
an inducement for Optionee’s continued and effective performance of services for
the Company.  Any term used in this Agreement that is not specifically defined
herein shall have the meaning specified in the Plan.

 

IT IS AGREED:

 

1.                                      Grant of Option. Subject to the terms of
the Plan and this Agreement, on                             , 201       (the
“Grant Date”), the Company granted to Optionee an option (the “Option”) to
purchase                          shares of the common stock of the Company,
$.01 par value per share (the “Common Stock”), at a price of $             per
share (the “Exercise Price”), subject to adjustment as provided in the Plan.

 

2.                                      Type of Option.  The Option is a
nonqualified stock option which is not intended to be governed by section 422 of
the Code.

 

3.                                      Optionee’s Agreement.  In accepting the
Option, Optionee accepts and agrees to be bound by all the terms and conditions
of the Plan which pertain to nonqualified stock options granted under the Plan.

 

4.                                      Vesting of Option.  Subject to the
provisions of the Plan and the provision of this Agreement (including the
requirement in Section 6 that Optionee continue to serve as a Director of the
Company on the dates set forth below), the Option will be exercisable in
accordance with the following schedule:

 

(a)                                 on                               ,
201      , the Option will vest with respect to, and may be exercised for up to,
one-third of the shares of Common Stock subject to the Option;

 

(b)                                 on                               ,
201      , the Option will vest with respect to, and may be exercised for up to,
an additional one-third of the shares of Common Stock subject to the Option;

 

(c)                                  on                               ,
201      , the Option will vest with respect to the remaining one-third of the
shares of Common Stock subject to the Option, so that on
                              , 201      , the Option shall be exercisable in
full; and

 

(d)                                 to the extent not exercised, installments
shall be cumulative and may be exercised in whole or in part.

 

1

--------------------------------------------------------------------------------


 

5.                                      Manner of Exercise.

 

(a)                                 To the extent that the Option is vested and
exercisable in accordance with Section 4 of this Agreement, the Option may be
exercised by Optionee at any time, or from time to time, in whole or in part, on
or prior to the termination of the Option (as set forth in Section 6 of this
Agreement) upon payment of the Exercise Price for the shares to be acquired in
accordance with the terms and conditions of this Agreement and the Plan.

 

(b)                                 If Optionee is entitled to exercise the
vested and exercisable portion of the Option, and wishes to do so, in whole or
part, Optionee shall (i) deliver to the Company a fully completed and executed
notice of exercise, in the form as may hereinafter be designated by the Company
in its sole discretion, specifying the exercise date and the number of shares of
Common Stock to be purchased pursuant to such exercise and (ii) remit to the
Company in a form satisfactory to the Company, in its sole discretion, the
Exercise Price for the shares to be acquired on exercise of the Option.

 

(c)                                  Upon full payment of the Exercise Price,
and subject to the applicable terms and conditions of the Plan and the terms and
conditions of this Agreement, the Company shall cause certificates for the
shares purchased hereunder to be delivered to Optionee or cause an
uncertificated book-entry representing such shares to be made.

 

6.                                      Termination of Option.  Unless the
Option terminates earlier as provided in this Section 6, the Option shall
terminate and become null and void on, and as of, the tenth anniversary of the
Grant Date (the “Option General Expiration Date”).  If Optionee ceases to be a
Director of the Company for any reason the Option shall not continue to vest
after such cessation of service as a Director of the Company.

 

(a)                                 If Optionee ceases to be a Director of the
Company due to death or Disability, (i) the portion of the Option that was
exercisable on the date of such cessation shall remain exercisable for, and
shall otherwise terminate and become null and void at the end of, a period of
one year from the date of such death or Disability, but in no event after the
Option General Expiration Date; and (ii) the portion of the Option that was not
exercisable on the date of such cessation shall be forfeited and become null and
void immediately upon such cessation.

 

(b)                                 If Optionee ceases to be a Director of the
Company upon the occurrence of Optionee’s Retirement (as that term is defined in
Section 20), (A) the portion of the Option that was exercisable on the date of
Retirement shall remain exercisable for, and shall otherwise terminate and
become null and void at the end of, a period of up to three years after the date
of Retirement, but in no event after (x) the Option General Expiration Date or
(y) the day before the date Optionee begins engaging in Competition (as that
term is defined in Section 20) during such three-year period unless he or she
receives written consent to do so from the Board, and (B) the portion of the
Option that was not exercisable on the date of Retirement shall be forfeited and
become null and void immediately upon such Retirement.

 

(c)                                  If Optionee ceases to be a Director of the
Company due to Cause, all of the Option shall be forfeited and become null and
void immediately upon such cessation, whether or not then exercisable.  For
purposes of this Section 6(c) the term “Cause” means the occurrence of one of
the following events:  (i) the commission of a felony or a crime involving moral
turpitude or the commission of any other act or omission involving dishonesty,
disloyalty

 

2

--------------------------------------------------------------------------------


 

or fraud with respect to the Company or any of its Subsidiaries; (ii) conduct
tending to bring the Company or any of its Subsidiaries into substantial public
disgrace or disrepute; (iii) substantial and repeated failure to perform duties
properly assigned or as reasonably directed, as determined by the Company;
(iv) gross negligence or willful misconduct with respect to the Company or any
of its Subsidiaries; or (v) breach of duty of loyalty to the Company or any of
its Subsidiaries or other act of fraud or dishonesty with respect to the Company
or any of its Subsidiaries.

 

(d)                                 If Optionee ceases to be a Director of the
Company for any reason other than death, Disability, Retirement or Cause,
(i) the portion of the Option that was exercisable on the date of such cessation
shall remain exercisable for, and shall otherwise terminate and become null and
void at the end of, a period of up to 90-days after the date of such cessation,
but in no event after (x) the Option General Expiration Date or (y) the day
before the date Optionee begins engaging in Competition during such 90-day
period unless he or she receives written consent to do so from the Board, and
(ii) the portion of the Option that was not exercisable on the date of such
cessation shall be forfeited and become null and void immediately upon such
cessation.

 

(e)                                  Upon the death of Optionee prior to the
expiration of the Option, Optionee’s executors, administrators or any person or
persons to whom the Option may be transferred by will or by the laws of descent
and distribution, shall have the right, at any time prior to the termination of
the Option to exercise the Option with respect to the number of shares that
Optionee would have been entitled to exercise if he or she were still alive.

 

7.                                      Capital Adjustments and Reorganizations.
The existence of the Option shall not affect in any way the right or power of
the Company or any company the stock of which is awarded pursuant to this
Agreement to make or authorize any adjustment, recapitalization, reorganization
or other change in its capital structure or its business, engage in any merger
or consolidation, issue any debt or equity securities, dissolve or liquidate, or
sell, lease, exchange or otherwise dispose of all or any part of its assets or
business, or engage in any other corporate act or proceeding.

 

8.                                      Service Relationship. For purposes of
this Agreement, Optionee shall be considered to be in service on the Board as
long as Optionee is a member of the Board.  The Committee shall determine any
questions as to whether and when there has been a termination of such service,
and the cause of such termination, under the Plan and the Committee’s
determination shall be final and binding on all persons.

 

9.                                      Not a Service Agreement.  This Agreement
is not a service agreement, and no provision of this Agreement shall be
construed or interpreted to create a service relationship between Optionee and
the Company, its Subsidiaries or any of its affiliates, or the Board or
guarantee the right to serve on the Board, for any specified term.

 

10.                               No Rights As Stockholder.  Optionee shall not
have any rights as a stockholder with respect to any shares covered by the
Option until the date of the issuance of such shares following Optionee’s
exercise of the Option pursuant to its terms and conditions and payment of all
amounts for and with respect to the shares.  No adjustment shall be made for
dividends or other rights for which the record date is prior to the date a
certificate or certificates are issued for such shares or an uncertificated
book-entry representing such shares is made.

 

3

--------------------------------------------------------------------------------


 

11.                               Legend.  Optionee consents to the placing on
the certificate for any shares covered by or received in connection with the
Option of an appropriate legend restricting resale or other transfer of such
shares except in accordance with the Securities Act of 1933 and all applicable
rules thereunder.

 

12.                               Notices.  Any notice, instruction,
authorization, request, demand or other communications required hereunder shall
be in writing, and shall be delivered either by personal delivery, by telegram,
telex, telecopy or similar facsimile means, by certified or registered mail,
return receipt requested, or by courier or delivery service, addressed to the
Company at the Company’s principal business office address to the attention of
the Vice President, Tax and to Optionee at Optionee’s residential address as it
appears on the books and records of the Company, or at such other address and
number as a party shall have previously designated by written notice given to
the other party in the manner hereinabove set forth.  Notices shall be deemed
given when received, if sent by facsimile means (confirmation of such receipt by
confirmed facsimile transmission being deemed receipt of communications sent by
facsimile means); and when delivered (or upon the date of attempted delivery
where delivery is refused), if hand-delivered, sent by express courier or
delivery service, or sent by certified or registered mail, return receipt
requested.

 

13.                               Amendment and Waiver. Except as otherwise
provided herein or in the Plan or as necessary to implement the provisions of
the Plan, this Agreement may be amended, modified or superseded only by written
instrument executed by the Company and Optionee.  Only a written instrument
executed and delivered by the party waiving compliance hereof shall waive any of
the terms or conditions of this Agreement.  Any waiver granted by the Company
shall be effective only if executed and delivered by a duly authorized director
or officer of the Company other than Optionee.  The failure of any party at any
time or times to require performance of any provisions hereof shall in no manner
effect the right to enforce the same.  No waiver by any party of any term or
condition, or the breach of any term or condition contained in this Agreement,
in one or more instances, shall be construed as a continuing waiver of any such
condition or breach, a waiver of any condition, or the breach of any other term
or condition.

 

14.                               Dispute Resolution.  In the event of any
difference of opinion concerning the meaning or effect of the Plan or this
Agreement, such difference shall be resolved by the Committee.

 

15.                               Governing Law and Severability. The validity,
construction and performance of this Agreement shall be governed by the laws of
the State of Delaware without regard to its conflicts of law provisions.  The
invalidity of any provision of this Agreement shall not affect any other
provision of this Agreement, which shall remain in full force and effect.

 

16.                               Transfer Restrictions. The shares of Common
Stock subject to the Option granted hereby may not be sold or otherwise disposed
of in any manner that would constitute a violation of any applicable federal or
state securities laws.  Optionee also agrees (a) that the Company may refuse to
cause the transfer of shares of Common Stock subject to the Option to be
registered on the applicable stock transfer records if such proposed transfer
would in the opinion of counsel satisfactory to the Company constitute a
violation of any applicable securities law and (b) that the Company may give
related instructions to the transfer agent, if any, to stop registration of the
transfer of the shares of Common Stock subject to the Option.

 

4

--------------------------------------------------------------------------------


 

17.                               Successors and Assigns.  This Agreement shall,
except as herein stated to the contrary, inure to the benefit of and bind the
legal representatives, successors and assigns of the parties hereto.

 

18.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original for all
purposes but all of which taken together shall constitute but one and the same
instrument.

 

19.                               Option Transfer Prohibitions.  Except as
otherwise authorized by the Committee, the Option granted to Optionee under this
Agreement shall not be transferable or assignable by Optionee other than by will
or the laws of descent and distribution, and shall be exercisable during
Optionee’s lifetime only by Optionee.

 

20.                               Definitions.  The words and phrases defined in
this Section 20 shall have the respective meanings set forth below throughout
this Agreement, unless the context in which any such word or phrase appears
reasonably requires a broader, narrower or different meaning.

 

(a)                                 “Competition” means Optionee engaging in, or
otherwise directly or indirectly being employed by or acting as a consultant or
lender to, or being a director, officer, employee, principal, agent,
stockholder, member, owner or partner of, or permitting Optionee’s name to be
used in connection with the activities of any other business or organization
which competes, directly or indirectly, with the business of the Company as the
same shall be constituted at any time during the period Optionee was affiliated
with the Company.

 

(b)                                 “Retirement” means termination of Optionee’s
service on the Board with the approval of the Board.

 

(c)                                  “Subsidiary” means a corporation or other
entity of which outstanding shares or ownership interests representing 50% or
more of the combined voting power of such corporation or other entity entitled
to elect the management thereof are owned directly or indirectly by the Company.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the Grant Date.

 

 

 

TUESDAY MORNING CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Accepted:

 

 

 

 

 

 

 

 

 

 

 

Name of Optionee:

 

 

 

 

 

 

 

 

Date:                                                 , 201          

 

 

 

6

--------------------------------------------------------------------------------
